Exhibit 10.17

 

December 20, 2002

 

Mr. William R. Matthews

Senior Vice President-Nuclear Operations

Dominion Resources, Inc.

 

Re: Supplemental Retirement Agreement

 

Dear Bill:

 

Because of your valuable knowledge and experience, Dominion Resources, Inc. (the
“Company”) wishes to enter into this Supplemental Retirement Agreement
(“Agreement”) with you to ensure that your employment with the Company will
continue until you reach age 60 and that your services will not be available to
a competitor. Subject to the terms and conditions set forth below, the Company
therefore agrees that, if you remain in the Company’s employ and serve as an
officer until you reach age 60, upon your retirement you will (1) receive credit
for 30 years of service for the purpose of calculating your benefit under the
Retirement Benefit Restoration Plan (“BRP”) and (2) be eligible for a lifetime
retirement benefit under the Company’s Executive Supplemental Retirement Plan
(“ESRP”). These benefits will be payable only if you are still an officer at the
time of your retirement.

 

The ESRP benefit payable under this Agreement will be computed in accordance
with the terms of Section 3.1(a) of the ESRP as an equal periodic payment for
120 months. This benefit will then paid either over your lifetime (with 120
payments guaranteed) or as a lump sum at retirement.

 

If you receive your benefit in the form of periodic payments and then die before
120 payments have been made, the remaining payments (up to a maximum of 120)
will be paid to your beneficiary under the ESRP. If you die after 120 payments
have been made, or after you receive your benefit in the form of a lump sum
payment at retirement, no further payments will be made after your death.

 

In consideration for the promise of these supplemental retirement benefits, you
agree that during your employment with the Company and for a period of two years
following the termination of your employment for any reason, you will not,
directly or indirectly, own, manage, operate, control, be employed by, or advise
any other business that engages in activities in competition with the Company in
the generation, distribution or sale of energy (a) in any state in which the
Company is at the time carrying on such business and (b) in any state in which
the Company is at the time actively negotiating to enter the business of the
generation, distribution or sale of energy.



--------------------------------------------------------------------------------

Mr. William R. Matthews

December 20, 2002

Page 2

 

You further agree that during your employment with the Company and for a period
of two years following the termination of your employment for any reason, you
will not solicit or attempt to solicit any employees or customers of the
Company, or other persons or entities with or through whom the Company has done
business, for the purpose of providing goods and services or engaging in
activities in competition with the Company. You specifically agree that during
the period of your employment with the Company and for two years following the
termination of your employment for any reason, (a) you will not solicit, aid or
encourage, directly or indirectly, any employees of the Company to leave the
Company or work elsewhere, and (b) you will not solicit, aid or encourage,
directly or indirectly, any of the Company’s customers to move their business
from the Company or to place business elsewhere.

 

Any benefits payable under this Agreement will be paid under the ESRP and BRP
from the Dominion Resources Executive Retirement Income Trust and/or the general
assets of the Company as and when due. No promises under this Agreement will be
secured by any specific assets of the Company, nor will any assets of the
Company be designated as attributable or allocated to the satisfaction of any
such promises.

 

If you agree with the terms and conditions set forth above, please indicate your
acceptance by signing and returning one copy of this letter to me. Please retain
the other copy for your records.

 

Sincerely yours,

 

/s/     Thos. E. Capps

 

Thos. E. Capps

Chairman of the Board and Chief

Executive Officer.

 

Accepted:  

/s/    William R. Matthews

   

--------------------------------------------------------------------------------

    William R. Matthews Date:  

    12/20/02

   

--------------------------------------------------------------------------------